DETAILED CORRESPONDENCE
The following is a Final Office Action in response to communications filed July 7, 2022.  Claims 1–3 and 6 are amended.  Currently, claims 1–8 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 6 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s Response, however, necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  Specifically, Applicant reasserts that the claims provide a technical solution to a technical problem in view of the Specification.  Examiner disagrees.  
With respect to Step 2A Prong Two, the claims recite a computer readable medium and a computer as additional elements under Step 2A Prong Two.  However, the computer elements are generically recited such that the computer elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, paragraphs 31–32 and 35–36 of the filed Specification broadly disclose the terms “computer” and computer “medium” and do not limit the claimed “computer” or “medium” to any particular implementation.  As a result, when considered in view of the claims as a whole, the additional computer element of the pending claims does not integrate the abstract idea into a practical application because the claimed computer is merely used as a tool to perform the recited abstract idea.  
Further, as noted on page 10 of the Decision on Appeal before the Patent Trial and Appeal Board issued on October 19, 2021, the claims “simply recite[] the concept of managing financial interactions by generating financial statements based on valuation analysis as performed by a generic computer.”  As a result, Examiner maintains that the claims do not embody any improvements to the technology, and Applicant’s argument is not persuasive.
Accordingly, the previous rejection is maintained and reasserted below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/364,526 and Application No. 62/394,526, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 62/364,526 and Application No. 62/394,526 fail to disclose the equations recited in claims 1–3.  As a result, pending claims 1–3 have not been granted priority to the filing date of Application No. 62/364,526 or Application No. 62/394,526.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre–AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre–AIA  the applicant regards as the invention.
Claims 1–3, as amended, recite “the future” and “the return evaluation” in the element for “automatically calculating a return valuation”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 1–3 further recite “its capital expenditure”.  Examiner submits that the term “its” renders the scope of the claims indefinite because it is unclear to which entity Applicant intends for the term “its” to reference.
Finally, claims 2–3 recite “the multiple financial statements” in the element for “automatically calculating a return valuation”.  There is insufficient antecedent basis for this limitation in the claims.
In view of the above, claims 1–3 are interpreted as reciting “the computer automatically calculating a return valuation of a future stream of income valuation of [[it’s]] a capital expenditure in each of the multiple financial statements”.
Claims 2–3 are further interpreted as reciting “the computer automatically generating multiple financial statements in a form suitable for filing with government regulators”.
As a result, claims 1–3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 4–8, which depend from claims 1–3, inherit the deficiencies described above.  As a result, claims 4–8 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 recites elements directed to “performing a valuation analysis…”; “determining any two values …”; “determining one value …”; “using the determined values to solve for an undetermined value …”; “using the four values to provide a valuation …”; “generating multiple financial statements …”; “calculating a return valuation …”; “wherein the comparative return measure is … computed …”; “wherein the point–in–time initial cost is computed … “; “wherein the operating performance of the investment over time is computed …”; “wherein the future sale price is computed …”; “wherein the future salvage value is computed …“; and “wherein the generated financial statements are identical …”.
The elements above recite mathematical concepts and certain methods of organizing human activity.  Specifically, the claimed elements expressly recite mathematical concepts because the elements recite mathematical calculations and algorithms to perform the valuation analysis, determine values, solve for a missing value, calculate a return valuation, and provide a valuation. The elements further recite certain methods of organizing human activity related to fundamental economic principles or practices because the claimed elements recite steps for generating financial statements based on a series of financial determinations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Examiner notes that claims 2 and 3 include substantially similar claim elements.  As a result, claims 2 and 3 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 4–8 recite an abstract idea for the same reasons as stated above with respect to claim 1.  Specifically, the elements of claims 4–8 further describe the abstract functions presented in claim 1 and recite mathematical concepts and certain methods of organizing human activity under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 recites an additional element of a computer readable medium and a computer.  When considered in view of the claim as a whole, the claimed computer elements do not integrate the abstract idea into a practical application because the computer elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  
As noted above, claims 2 and 3 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 2 and 3 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.  
Claims 4–8, which depend from claims 1–3, do not include any additional elements beyond those recited with respect to claims 1–3.  As a result, claims 4–8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites an additional element of a computer readable medium and a computer.  The claimed computer elements do not amount to significantly more than the abstract idea because the computer elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
As noted above, claims 2 and 3 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 2 and 3 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 4–8, which depend from claims 1–3, do not include any additional elements beyond those recited with respect to claims 1–3.  As a result, claims 4–8 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1–8 are allowable over the prior art of record.  Specifically, the prior art of record, either alone or in any combination, does not expressly disclose the equations recited in claims 1–3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270–3400.  The examiner can normally be reached on M–F, 8am–5pm, EST.
Examiner interviews are available via telephone, in–person, and video conferencing using a USPTO supplied web–based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571–272–6045.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.




/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623